This is Bob Meeder, President of Meeder Financial and The Flex-funds® family of mutual funds. Thank you for taking the time to view our second Quarter 2009 Quarterly Review Webcast. We are confident the next 25 minutes will be a worthwhile investment of your time. We will begin with a review of the second quarter, followed by a discussion of our current investment strategies.Finally, we will end the webcast by sharing what we believe to be some of the key factors that could influence the markets for the remainder of this year. Before I begin, I would once again like to highlight The Flex-funds® Money Market Fund.As of June 30, 2009, The Money Market Fund continues to be an extremely competitive money market fund.A record few others can boast, The Flex-funds® Money Market Fund has again landed in the top 10% of all general purpose money market funds according to iMoneyNet, just as it has for the past 23 consecutive calendar years, since inception in 1985. Money Market Funds are also quoted showing their 7-day simple and 7-day compounded yields. As of June 30, 2009, the 7-day simple and 7-day compound yields of the Retail Class of The Flex-funds Money Market Fund were 0.52%.For the same time frame, a fund yielding 0.23%, almost 3/10 of 1% lower than The Flex-funds Money Market Fund would remarkably be in the top 10% of all money market funds.In comparison, the median money market fund, as of June 30, 2009 had a yield of just 0.03%. Put another way, The Flex-funds Money Market Fund is yielding 17 times more than the median money market fund which we believe is a remarkable accomplishment in this market environment. The following is a chart of the S&P 500 for the first half of 2009.The performance of the stock market for the first six months of this year can be broken down into three distinct phases.For the period up to March 9th, the S&P 500 was down over 24%, which, by the way, was the worst year-to-date performance in the history of the stock market.However, from March 9th to May 6th, the S&P 500 increased over 35% in what was one of the strongest two month rallies in the past 70 years.From there, the markets inched higher, but by the end of the quarter settled back to essentially its May 6th level. As we noted during the last quarterly review webcast, the stock market tied a previous record.The quarter ended March 31, 2009 represented only the second time in the history of the stock market that the S&P 500 recorded six consecutive quarters with a negative return.We also noted that there had never been seven consecutive negative quarters, and thanks to the S&P 500’s 15.93% increase in the second quarter, the streak has been, thankfully, broken.In fact, the second quarter of 2009 was the best single quarter for the S&P 500 since 1998. This slide shows the performance of large-, mid- and small-cap stocks, international stocks, real estate and commodities.As you can see, the second quarter was extremely positive, erasing the losses of the first quarter, resulting in respectable to modest gains for the first six months of this year.Even though the second quarter results were extremely positive, the performance for these asset classes for the past one, three and five years has been very disappointing and challenging.Please note how both small caps and commodities performed so strongly in the second quarter.The reason why I say this is in a few minutes Dale Smith, our Chief Investment Officer, will provide more detail on our overweighting of these two categories in the second quarter. By far, the question we are asked most these days is “Have we turned the corner in the stock market?”As usual there are mixed readings.In the next few slides, I will discuss what we see as reasons for optimism along with some reasons for caution and concern. As I mentioned, the evidence is mixed as we analyze the numerous indicators we observe on a daily basis.For example, the following are three of the most straightforward moving average indicators we analyze to help us determine the short-, intermediate- and long-term trends of the stock market. First, the S&P has moved above its rising 50-day moving average, shown here in yellow, and the 50-day moving average has also crossed above the 200-day moving average.
